                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANNE KASTLER,                                       Case No. 19-cv-02411-HSG
                                   8                    Plaintiff,                           ORDER DIRECTING
                                                                                             SUPPLEMENTAL BRIEFING ON
                                   9              v.                                         PLAINTIFF’S MOTION TO REMAND
                                  10     OH MY GREEN, INC.,                                  Re: Dkt. No. 24
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff’s motion to remand. See Dkt. No. 12. Although

                                  14   Plaintiff initially argued that Defendant failed to establish the diversity or the amount in

                                  15   controversy requirements under CAFA, Plaintiff ultimately argued in her reply brief that even if

                                  16   Defendant satisfied both requirements, the local controversy and home-state controversy

                                  17   exceptions require that the Court remand the case to state court. Dkt. Nos. 12 at 9–10, 24 at 6–7.

                                  18   Although arguments not raised by a party in its opening brief are ordinarily deemed waived, see

                                  19   Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999), the Court has “a duty to establish subject

                                  20   matter jurisdiction over the removed action sua sponte, whether the parties raised the issue or not.”

                                  21   United Inv’rs Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004). Thus,

                                  22   Defendant is directed to submit a supplemental brief, not to exceed five pages, addressing whether

                                  23   these exceptions apply in this case. The brief must be submitted by October 7, 2019. No

                                  24   responsive filings will be permitted.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 1, 2019

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
